Citation Nr: 0718549	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  99-23 033	)	DATE
	)
		)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to an effective date earlier than October 15, 
1984 for the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to August 
1964.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1999 and May 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  The veteran's claims 
folder was transferred to the RO in Muskogee, Oklahoma in 
February 2004 and, thereafter, to Portland, Oregon in July 
2005.  

The appellant appeared at a personal hearing before the 
undersigned Veterans Law Judge in May 2000 on the issue of 
entitlement to an earlier effective date for the grant of 
service connection for schizophrenia.  A transcript of the 
hearing has been associated with the record. 

This case was remanded by the Board in April 2001 for the RO 
to adjudicate a raised claim for clear and unmistakable error 
(CUE) in a 1985 rating decision denial of service connection 
for schizophrenia.  The Board determined in the April 2001 
Remand that, because the question of whether there was CUE in 
a 1985 rating decision had a very real potential to impact 
the appealed issue of entitlement to an earlier effective 
date for the grant of service connection for schizophrenia, 
the CUE issue was inextricably intertwined with the earlier 
effective date for service connection issue on appeal, and 
the CUE issue needed to be adjudicated.  

In a May 2001 RO (Decision Review Officer) rating decision 
during the Remand, the RO adjudicated the CUE question, found 
CUE in the January 1985 rating decision denial of service 
connection for schizophrenia, and revised that decision to 
reflect an effective date of October 15, 1984 (date of 
receipt of original claim for service connection) for the 
grant of service connection for schizophrenia, and assigned 
staged ratings (70 percent from October 15, 1984, and a 100 
percent from January 21, 1988).  In a May 2001 supplemental 
statement of the case issued in conjunction with the May 2001 
RO CUE rating decision, the RO addressed and denied the 
remaining aspect of the earlier effective date for service 
connection claim, that is, entitlement to an earlier 
effective date than October 15, 1984 (date of receipt of 
claim for service connection) for the grant of service 
connection for schizophrenia.

The effect of the May 2001 RO (CUE) rating decision was to 
grant an earlier effective date for the grant of service 
connection for schizophrenia of October 15, 1984, thus 
modifying the effective date issue on appeal to the Board 
(previously styled by the Board as entitlement to an earlier 
effective date than March 5, 1991); therefore, the earlier 
effective date issue remaining on appeal is entitlement to an 
effective date earlier than October 15, 1984 for the grant of 
service connection for schizophrenia.  (A May 2001 
supplemental statement of the case addressed the remaining 
period of the earlier effective date claim prior to October 
15, 1984 for the grant of service connection for 
schizophrenia).  Although the May 2001 RO (CUE) decision was 
a favorable decision to the veteran, it did not fully grant 
the earlier effective date sought by the veteran (to the 
first day following service separation in August 1964), and 
the Board has not yet adjudicated the remaining aspect of the 
earlier effective date claim for an earlier effective date 
than October 15, 1984 (date of receipt of claim for service 
connection) for the grant of service connection for 
schizophrenia; therefore, notwithstanding the RO's finding of 
CUE and grant of earlier effective date to October 15, 1984, 
the issue of entitlement to an earlier effective date for 
service connection remains in appellate status before the 
Board.  

Notice of the May 2001 RO CUE rating decision was issued 
(mailed) on June 18, 2001.  The claims file reflects that the 
veteran did not thereafter enter written notice of 
disagreement with the May 2001 RO rating decision (assignment 
of effective date for service connection, or assignment of a 
70 percent or 100 percent ratings) until various submissions 
by the veteran over one year later, in 2003 and 2004.  In 
September 2004, the Muskogee, Oklahoma RO issued a statement 
of the case on the issue of timeliness of notice of 
disagreement.  In a substantive appeal (on a VA Form 9) that 
was received in November 2004, the veteran perfected an 
appeal on the issue of timeliness of notice of disagreement 
to the May 2001 RO rating decision; therefore, the issue of 
timeliness of a notice of disagreement is also an issue on 
appeal before the Board.  

In a substantive appeal (on a VA Form 9) that was received in 
November 2004, the veteran inconsistently checked all blocks 
pertaining to Board hearing requests.  In a written statement 
attached to the VA Form 9, the veteran wrote that he wanted a 
formal in-person hearing, which appeared to be a request for 
some type of Board hearing.  In July 2005, the RO received 
from the veteran a form on which he had checked the block 
that indicated he no longer wanted a hearing, and requested 
the RO to forward the case to the Board for a decision.  This 
form received from the veteran in July 2005 cancelled any 
previous Board hearing request.  Notwithstanding the fact 
that the hearing request had been cancelled, in an October 
2005 letter, VA erroneously informed the veteran's 
congressman that the veteran had requested a Travel Board 
hearing, and a Travel Board hearing was pending, when in fact 
the veteran in July 2005 had withdrawn or cancelled his 
previous Board hearing request.  The VA letter (October 2005) 
to the veteran's congressman regarding a hearing request had 
no legal effect on the veteran's hearing request, which had 
in fact already been withdrawn or cancelled at the veteran's 
request.  See 38 C.F.R. § 20.702(e) (2006) (a request for 
hearing may be withdrawn by an appellant at any time before 
the date of the hearing).  

In May 2003, the veteran submitted a claim for earlier 
effective date for the assignment of a 100 percent disability 
rating for schizophrenia.  A May 2005 rating decision 
adjudicated and denied an earlier effective date than January 
21, 1988 for the assignment of a 100 percent disability 
rating for schizophrenia.  Notice of this decision was mailed 
on June 1, 2005.  In a letter dated and received in June 
2005, the veteran did not express disagreement with the May 
2005 rating decision or express a desire to appeal the 
decision; instead, he wrote that he knew he still had 11 
months in which to appeal the May 2005 rating decision.  
Because the veteran has not submitted a notice of 
disagreement with the May 2005 rating decision (denial of an 
earlier effective date than January 21, 1988 for the 
assignment of a 100 percent disability rating for 
schizophrenia), the issue is not in appellate status.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); Roy v. Brown, 5 Vet. App. 554 (1993).  


FINDING OF FACT

The veteran's original claim for service connection for 
schizophrenia was received at the RO on October 15, 1984.  


CONCLUSION OF LAW

The requirements for an effective date earlier than October 
15, 1984 for the grant of service connection for 
schizophrenia have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.400(b)(2)(i) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A VA notice and duty to assist letter dated in March 2005 
satisfied VA's duty to notify under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159, as the letter informed the appellant of 
what evidence was needed to establish an earlier effective 
date for service connection for schizophrenia, of what VA 
would do or had done, and what evidence the appellant should 
provide, and requested the appellant to send to VA any 
evidence in his possession that pertained to the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claims 
that VA has not sought.  VA requested records from the US 
Social Security Administration, VA treatment records, and VA 
examination reports.  Personal hearing testimony and other 
lay statements have been associated with the record.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence that might be relevant to the issue 
on appeal, and that VA has satisfied the duty to assist.  

Significantly, the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
the claim, including by personal hearing testimony and 
submission of arguments presented by the representative 
organization.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in such cases where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where 
the basis of denial of the claim is the absence of legal 
merit, the duty to notify and assist is fulfilled where there 
is no reasonable possibility that additional evidence could 
aid in substantiating the claim.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 
129 (2002); see also VAOPGCPREC 5-2004.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).



Earlier Effective Date for Service Connection for 
Schizophrenia

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. 
§ 5110(a), which provides that, unless specifically provided 
otherwise, the effective date of an award based on an 
original claim "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore."  The implementing regulations 
provide that the effective date of compensation based on 
direct service connection will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i).  

There is an exception to this effective date rule if a 
compensation claim is made within one year following the 
veteran's service discharge, but the exception does not apply 
in this case as the veteran was discharged in 1964, and there 
is no allegation that he submitted a claim for service 
connection for schizophrenia within one year following his 
service discharge.  A claim or application is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).

The record reflects that the veteran's original claim for 
service connection for schizophrenia was received at the RO 
on October 15, 1984.  Although there is a long procedural 
history in this case, with regard to the issue of an earlier 
effective date for service connection for schizophrenia, the 
issue remaining on appeal before the Board is entitlement to 
an effective date earlier than October 15, 1984 for the grant 
of service connection for schizophrenia.

In a May 2001 (CUE) rating decision, the RO assigned an 
effective date of October 15, 1984 (date of receipt of 
original claim for service connection for schizophrenia) for 
the grant of service connection for schizophrenia.  Because 
October 15, 1984, the date of receipt of the veteran's claim 
for service connection for schizophrenia, is the earliest 
date provided by the effective date statute and regulations 
to which a 
grant of service connection can be made effective, an 
effective date for service connection for schizophrenia 
earlier than October 15, 1984 is not legally possible.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An effective date earlier than October 15, 1984 for the grant 
of service connection for schizophrenia is denied. 



____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


